Rothrock, J.
It appears from the record that the action was tried in the month of June, 1889. An appeal was taken in July of the same year. The evidence was reduced to writing by a short-hand reporter. The appellee moves to dismiss the appeal because the evidence in the case was not preserved and properly certified within the time required by statute. We think the motion must be sustained. It appears from the record that the original short-hand notes of the evidence were certified by the judge and the short-hand reporter, at the close of the trial. After the trial the short-hand reporter prepared a type-written transcript of the evidence, in duplicate, and a copy *720thereof was handed to the judge who tried the case, for his use in deciding the case. Neither the original nor the duplicate was ever at any time certified to by the reporter as being a correct translation of the original notes. After the decision of the case, the defendant’s attorney procured the copy used by the judge, and made a written copy of it, and treated and used it as a transcript. It was necessary that the transcript of the short-hand notes should have been properly certified by the reporter. Until that is done the transcript does not become a part of the record. Richards v. Lounsbury, 65 Iowa, 587; Merrill v. Bowe, 69 Iowa, 653. The last-cited case is exactly in point. As the evidence is not in the record, the cause cannot be tried anew in this court, and it is in no condition for review in any manner.'
The appeal will be dismissed.